MaRShall, J.
(dissenting). In my judgment, whether the highway was reasonably safe under the circumstances, is not material, since the evidence of respondent, it seems, clearly convicts him of contributory negligence. On this branch, as it appears to me, the court’s opinion unwarrantably suggests that counsel for respondent “omit due consideration of the rule that the defense of contributory negligence must be affirmatively established.” I do not perceive any such infirmity in counsel’s argument. On the contrary, it seems to recognize the suggested rule and also this companion rule which the court appears to have overlooked: When the evidence on the part of the plaintiff clearly discloses contributory negligence, he cannot recover. Such negligence, thus disclosed, is just as efficient as when established in the most conclusive manner by evidence on the part of the defendant. That rule is very old and has never been considerately departed from, though, I must say, its dignity, now and then, as in this case, may not have been fully appreciated. Achtenhagen v. Watertown, 18 Wis. 331; Hoyt v. Hudson, 41 Wis. 105; Prideaux v. Mineral Point, 43 Wis. 513, 524; Randall v. Northwestern T. Co. 54 Wis. 140, 11 N. W. 419; Kelly v. C. & N. W. R. Co. 60 Wis. 480, 19 N. W. 521; Owen v. Portage T. Co. 126 Wis. 412, 105 N. W. 924; Langhoff v. C., M. & St. P. R. Co. 19 Wis. 489.
It is a mistake to suppose the doctrine, that a plaintiff to make out a case of actionable negligence, must show defendant to have been guilty of a want of ordinary care proximately producing the injury, and also that he, himself, was free from such contributory fault, declared in Chamberlain v. M. & M. R. Co. 7 Wis. 425; Dressier v. Davis, 7 Wis. 527, and similar early cases, has been overruled or modified, except as stated in Milwaukee & C. R. Co. v. Hunter, 11 Wis. 160. There the court, speaking by Mr. Justice Paute, materially limited them, but affirmed that for plaintiff to possess a prima *594facie case at tbe close of bis evidence, be must sbow freedom from contributory negligence. Sucb early cases, thus limited and affirmed, bave been reaffirmed, from time to time, down to date, as indicated in Pfeiffer v. Radke, 142 Wis. 512, 125 N. W. 934. Tbat is to say, in so far as sucb early cases may be read as bolding tbat plaintiff in a negligence action, to make out a prima facie case, must sbow want of ordinary care on tbe part of defendant, proximately causing tbe injury, and also establish, affirmatively, tbat is actively, freedom of himself from contributory negligence, they were repudiated, and sucb repudiation bas been firmly adhered to. Tbat does not militate against tbe rule tbat, generally speaking, plaintiff, to make out a case, must sbow sucb freedom though not, necessarily, sbow it affirmatively.
Tbe logic of tbe foregoing is easily seen, as follows: Contributory negligence is matter of defense, and, therefore, must, as a rule, be established by the defendant, not by plaintiff as part of his case, because of the fact tbat men, in general, are supposed to act with ordinary care for their personal safety. Plaintiff may rely on tbat presumption in bis favor if be can otherwise make a prima facie case without destroying it. So, while we say, the burden of proof in respect to contributory negligence is on the defendant, to be accurate, it. is just as true, as early decided, that to make a case in plaintiff’s favor, the latter must show, as an essential, freedom from' contributory negligence. However, be can rest upon the pre- • sumption in bis favor till it shall bave been overcome by bis-own disclosures or evidence on defendant’s part, having regard to the rule that it must be overcome with the same conclusiveness that any fact must be established by evidence in tbe face of opposing evidence or presumption, and tbe labor of lifting the burden of proof in respect to the matter. Tbat has been many times carefully elucidated. Over and over again it bas been said:
“Plaintiff is not bound in the first instance to sbow tbat be-was not guilty of negligence which contributed to the injury, *595but is bound only to establish a prima fapie case;” “but, if tbe plaintiff’s own evidence raises an inference of negligence against himself, he must in order to establish a prima facie case show that he was not guilty of negligence” (want of ordinary care) “contributing to produce his injury.” Murphy v. Herold Co. 137 Wis. 609, 614, 119 N. W. 294.
As said in Lind v. Uniform S. & P. Co. 140 Wis. 183, 120 N. W. 839:
While contributory negligence is an affirmative defense and the burden of proof is on defendant to establish it by a preponderance of evidence, “it is immaterial whether the evidence establishing such negligence is given by the witnesses for the plaintiff or the defendant.”
.So it will be seen that, unfortunately, in endeavoring to state a sound basis for its decision the court gave such prominence to a well known rule, — without, seemingly, appreciating for the time its limitations and exceptions, using the language without qualification, “the defense of contributory negligence must be affirmatively established,”- — that one not well grounded in the real logic of the law of negligence might fairly reason, applying the language to the case in hand, that the defense of contributory negligence must, necessarily, to be efficient, be established by evidence produbed by the defendant; and, if familiar with the subject as treated in our books, come to the conclusion that the court is disposed, at this late day, to run counter thereto in the instant case. It seems impossible to prevent confusion of that sort now and then creeping into our jurisprudence, to become a troublesome factor in future litigation, in addition to the mischief of it in the given instance. That would seem to be a criticism upon the trite saying that the law is a science. But not so. The seeming difficulty is not with the law but is in the infirmity of human instrumentalities. With all due care which can be exercised,, courts will make mistakes, and must necessarily, if they would come as near as practicable to the standard of ideal justice, be.ever ready to correct them.
*596In closing on this subject I must say, notwithstanding the appearance to the contrary, I do not think the court considerately, if at all, — probably the latter, — intended to change the rule that a plaintiff in a negligence action may as readily die by suicide, so to speak, as by the weapon of his adversary. He may, himself, as effectually destroy the presumption in his favor of due care, as the defendant could possibly do it under any circumstances by his own affirmative evidence. However, when one faces the facts here, as I will endeavor to give them, accurately, accompanied by an illustrative diagram, in connection with the language of the court’s opinion, he is rather forced to the conclusion that such rule was lost sight of or such facts were misunderstood.
The following are the precise circumstances as I gather them from the evidence. I will endeavor to state them in the most favorable light for respondent which they will reasonably bear. I find myself compelled to make this statement in order to present clearly my view of the facts, since I cannot escape the conclusion, as will be seen, that the court has misconceived them to some extent.
The accident happened in the daytime when plaintiff had a good opportunity to observe the course of the roadway at the crossing as he approached the culvert. He was a physician, on the way to make a professional call. He was going at about eleven miles per hour and keeping a lookout ahead. It had been raining, rendering the roadway slippery, which caused him to run partly outside the traveled way on the ■ grass, so as to secure a good footing for his automobile wheels. Ridge road runs north and south. It was turnpiked in the usual way. The surface of the pike was of generous width and sloped gradually on either side, to a drain about one and one-half feet below the level of the traveled track. It intersected at right angles with Ninth street, angling east in crossing from the north some ten feet. The street was turnpiked the same as Ridge road. The surrounding country was of *597rural character. The only difficulty with the road was produced by a culvert across it within the intersection and about fourteen feet north of the south line of Ninth street. It was made of plank, was some forty feet long and one foot square. The west end was nearly on a line with the traveled track in Ridge road at the north side of the street, so, if a person failed to angle east in making the crossing, he was liable to run off the west end of the culvert where there was a ditch, two feet wide and sixteen inches deep with substantially perpendicular sides, extending west from the west end of the culvert about six feet. The traveled roadway at the culvert was about thirty-seven feet wide and extended to within about a foot and a half of the west end of the culvert. The main traveled-track of the north and south road was about in the center of the culvert, or some eighteen feet from the west side of such track to the west end of the culvert. The travel from such main track to within one and one-half feet of the west end of the culvert was, mainly, such as turned from West Ninth street to South Ridge road, or vice versa, and on an expanded, so to speak, curved line which reached to near, as stated, such west end. In traveling south on Ridge road at the crossing, keeping in the regular course, the west wheel of a vehicle would pass some eighteen feet east of the west end of the culvert. If one did not angle east with the main track but kept on directly south, the west wheels of his vehicle would still be some little distance from such west end. He could only reach the ditch wholly west of the culvert, in traveling directly from the north, by approaching on a line not only wholly west of the traveled track but partly west of that portion of the way prepared for travel, the distance from the regular course increasing after reaching the crossing up to a maximum of over eighteen feet at the brink of the ditch. The travel on Ninth street and Ridge road, together with the connecting expanded curved lines, so involved the crossing area that there was very little, if any, grass within the boundaries of the curved lines *598even outside of the main tracks. It was two rods or more from the center of the crossing, in either direction away from it on either roadway, to the point where the course of travel was substantially confined to one track in the center of the pike. So, though at the culvert the roadway was about thirty-seven feet wide, south of it a little way, it narrowed to the usual width. From two feet or so outside the general course of travel on either pike and outside the curved track the surface was covered with a low growth of grass and weeds. The grassed-over surface on either side of either road was broken at the intersection of the lines of the pikes, the grassed-over portion taking a convex form, according to the natural course of travel from one street into the other. The result was that one, in traveling south, partly over the grassed-over portion of Ridge road on the west side would, upon reaching a point a few feet south of the north line of the cross street, without changing his course, wholly leave such portion and enter within the course of travel turning from one road into the other on the west. Proceeding straight south, two rods or so, he would reach the grassed-over part of the way on the southerly side of the pike from the west, at the connection with the slope of the pike on the west side of Ridge road, some sixteen feet north of the south line of the street, and, as he reached the grassed-over portion and failed to angle east with the course of travel over the west end of the culvert, he would pass wholly onto the grassed-over portion of the intersection of the ways, go entirely to the right of the traveled way and some nineteen feet west of the main course of the traveled way on Ridge road across the intersection, and west of the west end of the culvert; thus reaching the ditch, extending from such end west on a line with the drain on the south side of Ninth street, west of the crossing. Plaintiff took that course. As before indicated, he approached the crossing, traveling south at a speed of eleven miles per hour, with the west wheels and at least half of his machine outside the roadway and on the *599grassed-over side. Instead of angling east, as he reached the crossing and came within the intersection of travel where there was no grassed-over part, he made directly sonth or angled a little west for the opposite side where he could as quickly as possible strike the grass again. Reaching that point, he was wholly west of a line projected south to the west end of the culvert, in a course where his machine was pointing wholly outside of the roadway, so it could run wholly on the grassed-over portion, and was within twelve feet or so of the ditch. At such point he discovered his mistake, saw the ditch, and did all he could to turn to the left so as to reach the culvert or bring the machine to a stop before reaching the ditch, but he was unable to do so. He turned so the west front wheel mounted the end of the culvert and the right one went into the ditch. He observed the jog in the road as he approached the crossing, but proceeded without angling accordingly, in order to get the benefit, as soon as practicable, of the grass for not only the right front wheel but for all the wheels of his machine. When he nearly reached the grass, going at the rate of speed he was, it was too late for him to successfully swerve to the left. He was not familiar with the condition of the. road from having observed it before. The grassed-over portion west of the culvert and north of the ditch did not reach sufficiently east and north but that, as plaintiff approached it, the point where the ditch was located seemed to be nearly or quite in the way prepared for travel, though not in the traveled track and rather across it. He could have seen the ditch had he looked carefully for the condition at the west end of the culvert, but he did not look, particularly, not suspecting such condition and being intent on running his machine and gaining the advantage of the grass.
The plat on page 600 will enable one to fully understand the foregoing.
Thus, it will be seen, respondent, wholly for his own convenience, was traveling, when the accident occurred, outside *600the proper course, — the one prepared for such use and the one regularly used. He was not, merely, slightly outside;



He was nearly one third the ordinary width of a highway aside from his proper course. He was going at the rate of nearly fifteen feet per second, aiming for the drain on the *601west side of tbe pike at tbe south, wbicb be confessed be was not familiar witb. .He was not only far out of bis proper course but going so fast that be could not stop under about twenty feet, and, that, making for a place, — tbe side drain of a pike, — where, as a matter of common knowledge, it is not safe to travel at such a rate of speed unless one knows bis ground. He did not have even tbe excuse of need for it. He did as indicated merely to get a better footing for tbe wheels of bis machine, wbicb be could have gotten by tbe labor of putting on bis wheel chains, as be confessed.
I read witb surprise tbe language of tbe opinion: “Plaintiff was within tbe traveled portion of tbe highway at tbe time be saw tbe pit,” as if be were in such portion in tbe course from north to south on Ridge road. True, be was in a traveled portion but merely because be was crossing, almost at right angles, the- curved track connecting West Ninth street witb South Ridge road, — not in tbe course of travel from north to south on Ridge road or any other course of travel.
If one should, knowingly, plunge witb an automobile, going at tbe rate of fifteen feet per second, directly across any pike aiming for tbe ditch at tbe side of it, and run into an obstruction far out of tbe course of travel, as well might be be said to be free from contributory negligence because be could not see tbe obstruction while bis machine was yet in tbe road but crosswise of it, as is said of tbe respondent in tbe language quoted.
Again tbe decision is grounded on the fact, so stated, that respondent was “running at a lawful rate of speed,” as if there were any regulations for speeding outside of the regular course of travel and along tbe sides and drains of turnpikes. True, “be was giving attention to and observing tbe road at tbe crossing.” He testified to that. He observed tbe course of travel angled to tbe east. But bis observation was not taken for tbe purpose of keeping within tbe road, but keeping outside of it, as be frankly repeatedly testified.
My somewhat lengthy review of this case for tbe purpose of *602showing that the decision rests on misconception of the facts seems well justified from the circumstance that the court cited Cantwell v. Appleton, 71 Wis. 463, 37 N. W. 813, and Wheeler v. Westport, 30 Wis. 392, in connection with again suggesting that, respondent was traveling in the ordinary course, as if the case here was within the principle of one where a person while traveling in that portion of the highway prepared therefor inadvertently sidesteps, or accidentally, momentarily, wanders from or leaves it, reaching a defect therein and is injured. I am wholly unable to understand how such cases have any application here, or how it can be said respondent was in the regular course of travel as applied to travel from north to south on Ridge road, which is the case here, or any other road. He admitted that he was not in such a course of travel and was seeking to avoid being so.
Now it would seem that the foregoing without reference to authority indicates, clearly, that respondent was acting almost recklessly at the time he came up to the ditch. Moreover, as I understand it, this court has repeatedly decided that such conduct as purposely traveling outside the way provided therefor, as here, is contributory negligence as a matter of law. Counsel for appellant in appealing to this court relied, and it seems had a right to rely, on those cases. They, or most of them, were cited to our attention. It is unfortunate that they were not referred to by the court and some attempt made to give some reason why they do not apply to the facts. I must assume the omission to give attention thereto is explained by the frequent statement in such opinion that respondent was attempting to make the crossing in the ordinary course of travel when he came upon the peril which he then had no time to escape from. If that were so, such cases, of course, do not apply. But how can we escape the conclusion that he was not only outside the course of travel, speaking as we must of the travel from north to south on Ridge road, but was trying to avoid such course, — go wholly outside thereof and the course *603of travel on either road. The act of--traveling for one’s mere convenience outside of the way prepared for the public is condemned as fatal contributory negligence in the following cases: Wheeler v. Westport, 30 Wis. 392; Kelley v. Fond du Lac, 31 Wis. 179; Hawes v. Fox Lake, 33 Wis. 438, 443; Matthews v. Baraboo, 39 Wis. 674, 679; Cremer v. Portland, 36 Wis. 92, 99; Cartright v. Belmont, 58 Wis. 370, 17 N. W. 237; Goeltz v. Ashland, 75 Wis. 642, 44 N. W. 770; Welsh v. Argyle, 89 Wis. 649, 62 N. W. 517; Rhyner v. Menasha, 97 Wis. 523, 73 N. W. 41; Boltz v. Sullivan, 101 Wis. 608, 614, 77 N. W. 870; Hammacher v. New Berlin, 124 Wis. 249, 102 N. W. 489.
The extensive list of authorities-does not contain any material addition to those cited by counsel. He industriously collated substantially all adjudications of this court on the subject. That siich authorities are to -the point, and decisively so, can readily be seen, in my judgment, when one with full appreciation of the facts reads the rule stated time and again therein in this language, or substantially this:
When a person “without necessity or for his own pleasure or convenience voluntarily diverts from the traveled track which is in good condition and, in so doing, meets with an accident from some cause outside of the traveled track, the town will not be responsible for any damage or injury which he may sustain.”
There is no question here but that the traveled track north and south was in good condition. It was much wider than commonly. One could swerve from the main way to the left or to the right at the culvert some eighteen feet without any danger from the ditch or anything else. If there were any defect whatever, it was in the construction of the way for the turn from West Ninth street into South Ridge road and at a point, as we have seen, far removed from the course of travel or prepared way from North to South Ridge road. In Hammacher v. New Berlin, supra, there was a pike, culvert, and *604ditch. It was conceded for the case that the highway might well he held defective for want of a railing at the end of the culvert toward the ditch. Plaintiff left the prepared way and on that account reached such ditch and fell into it. There was, some excuse for his leaving the regular way. It was not a case of intentional leaving, as in this case. He diverged more through forgetfulness than anything else. The course he took was such that if there had been a railing at the end of the culvert he would have fallen in just the same because his course was wholly outside of where a railing would have been any protection. The entire situation was quite like this case. The difference only emphasizes my claim that respondent here was well nigh reckless. The court said:
“If plaintiff had been using the traveled track, and stepped off from the end of the culvert, probably there would have been a question for the jury whether the lack of a rail or guard constituted negligence, and also whether plaintiff was exercising due care in his traveling. But that was not this case. . . . He was knowingly using a part of the highway which had not been prepared for public travel. In so doing he walked into the ditch. Ho railing or guard designed for the purpose of protecting persons traveling on the prepared way from the danger of falling off the end of the culvert would have prevented plaintiff from falling into the ditch.”
So here if plaintiff had been using the traveled way over the culvert from North Ridge road to South Ridge road or from West Ninth street to South Ridge road, or vice versa,, and by some excusable circumstance he had swerved to the right too far, there might have been a jury question presented. But he was not. He was, at best, in the road from West Ninth street to South Ridge road, but crosswise thereof when he found himself in peril. It is too strained altogether, I should say, to argue that he was in the traveled way, within the meaning of the authorities, merely because he was in the traveled way of a road out of his course and crosswise of such way, making for a place outside of any traveled way, or way prepared for travel.
*605I think the judgment should be reversed and cause remanded with directions to dismiss the cause with costs.